DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 1/24/2022 wherein claims 1, 9 and 11 have been amended.
Claims 1, 4-9, 11, 22-28 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 1/24/2022 overcomes the rejection of claims 1, 5, 6, 9, 22, 24, 26 and 27 made by the Examiner under 35 USC 102(a)(1) over Taylor et al. (US 3218171). This rejection is withdrawn.
Applicants amendments filed 1/24/2022 overcomes the rejection of claims 1, 5-6, 8, 9, 11, 22-27 made by the Examiner under 35 USC 103 over Wilding et al. (US 3600188). This rejection is withdrawn.
Applicants amendments filed 1/24/2022 overcomes the rejection of claims 4, 7 and 28 made by the Examiner under 35 USC 103 over Wilding et al. (US 3600188) in view of O’Flaherty et al. (US2017/0232038). This rejection is withdrawn.

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 9, 11 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilding et al. (US 3600188; of record) in view of Jobe et al. (US 2006/0127531).
Wilding is directed to a slow release, high nitrogen animal feed wherein the nitrogen is sourced from urea (see column 1, lines 20-24; Example 1) wherein the feed is to be fed to an animal such as a ruminant (see claim 1). The urea is to be present in an amount of from 5-20% by weight the feed additive (see column 4, lines 5-9). It is noted that this concentration range overlaps with the range being claimed 1-150 mg/g and is considered obvious in light of MPEP 2144.05(I).  Wilding teaches that their animal feed is to contain a urease inhibiting compound such as potassium iodide so as prevent the decomposition of urea to ammonia (see column 4, lines 26-45).  Thus, in all, Wilding suggests a composition comprising urea and potassium iodide (see instant claim 26). Regarding instant claim 8, the recitation of “consisting essentially of” is being construed as “comprising” as it’s not clear from the record how the inclusion of ingredients other than urea and potassium iodide would materially affect the basic and novel characteristics of the claimed invention.. See MPEP 2111.03.
The feed supplement is in the form of a pellet (see column 3, lines 5-7) (see instant claims 23 and 25) and comprises excipients such as soybean grits (see Example 1) (see instant claim 27).  The composition is silent as to the inclusion of a peroxidase enzyme thus is presumed to not contain it (see instant claim 5).
Although Wilding suggests that vitamins, antibiotics and minerals may be included in their composition, Wilding does not require either to be present (see Example 1 and 2, for example) (see instant claims 5 and 22). As such, administering compositions free of vitamins, minerals and/or antibiotic are within the purview of Wilding. See MPEP 2123(I).  In all, a method of administering the composition of Wilding to an animal would be obvious given that the composition of Wilding is an “animal feed” intended for animals, such as a ruminant (see claim 1), so as to aid in the animals growth.  Moreover, Wilding is silent as to the inclusion of a peroxidase enzyme and therefore is understood to be free of such.
Wilding fails to teach the amount of potassium iodide in the composition as being present in an amount from 1-150 mg/g of feed additive.
Jobe is directed to mineral feed supplements for use in animal feed wherein the supplement is in the form of a pellet (see abstract). The composition is to comprise a source of iodine, sourced from an iodide containing mineral such as potassium iodide (see Table 2), wherein the iodide is present in the supplement formulation in an amount of between 5-1500 mg/lb (see Table 1). As 1 lb equals 454 grams, Jobes teaches that their supplement may comprise up to 1500 mg potassium iodide per 454 grams of supplement or roughly 3.5 mg/g.  Thus, it would have been obvious to use the known amount of potassium iodide, as taught by Jobe, in the formulation of Wilding with a reasonable expectation for success in providing nutritional support as well as acting as a urease inhibitor thereby reducing the degradation of urea to ammonia. 
As it pertains to the results of the claimed method, e.g. increased milk production, reducing finishing time, increasing fertility, increasing production of volatile fatty acids, treating lameness, etc., although unrecognized, these are necessary outcomes of feeding the obvious 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 4, 7 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilding et al. (US 3600188; of record) in view of Jobe et al. (US 2006/0127531) as applied to claims 1, 5-6, 8, 9, 11 and 22-27 above, and further in view of O’Flaherty et al. (US 2017/0232038).
Wilding and Jobe fail to teach their method as further comprising a source of hydrogen peroxide and a cyanate compound, e.g. potassium cyanate or thiocyanogen.
O’Flaherty is directed to feed compositions which comprise potassium iodide, a thiocyanate or cyanate compound, such as potassium cyanate, (see [0009]) and hydrogen peroxide (see [0013]), wherein the combination provides a strongly antimicrobial formulation (see [0013]). The antimicrobial composition is useful because it reduces bacterial contamination of feed stuff (see claim 19). Thus, it would have been obvious to modify Wilding so as to include a cyanate compound such as potassium cyanate and hydrogen peroxide so as to reduce the likelihood of food contamination prior to consumption of the food thereby mitigating the risk illness.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611